FILED
      MEMORANDUM DECISION                                        Jun 27 2016, 6:57 am

                                                                     CLERK
      Pursuant to Ind. Appellate Rule 65(D),                     Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court
      this Memorandum Decision shall not be
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Kristina J. Jacobucci                                    Gregory F. Zoeller
      Newby, Lewis, Kaminski & Jones, LLP                      Attorney General of Indiana
      La Porte, Indiana                                        James. B. Martin
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Trevon Drakkar Walker,                                   June 27, 2016
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               46A04-1509-CR-1413
              v.                                               Appeal from the LaPorte Superior
                                                               Court
      State of Indiana,                                        The Honorable Michael S.
      Appellee-Plaintiff.                                      Bergerson, Judge
                                                               Trial Court Cause No.
                                                               46D01-1211-MR-547



      Mathias, Judge.


[1]   Trevon Walker (“Walker”) was convicted in LaPorte Superior Court of felony

      murder, Class A felony robbery, and Class D felony auto theft and was


      Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 1 of 18
      sentenced to an aggregate term of sixty-three years with three years suspended

      to probation. Walker appeals and presents two issues, which we restate as: (1)

      whether the trial court erred in denying Walker’s motion for judgment on the

      evidence; and (2) whether Walker’s sixty-three-year sentence is inappropriate.

[2]   We affirm.


                                          Facts and Procedural History

[3]   The victim in this case, Gerald Peters (“Peters”) was a sixty-nine-year-old

      retired school teacher. In his retirement, Peters was a part owner of an ice

      cream parlor and sandwich shop and was also involved with the local Main

      Street Theater. Peters had lived at a house on Walker Street in Michigan City,

      Indiana for most of his life.


[4]   Prior to his death, Peters met Ryan Phelps (“Phelps”), who was homeless.

      Peters allowed Phelps to stay at his home because Phelps had nowhere else to

      go. After a while, though, Peters told Phelps he had to leave, because Peters

      suspected that Phelps had been stealing from him. Still, Peters planned to buy

      Phelps a winter coat to help him stay warm and told Phelps that he could use

      his house to shower.


[5]   Phelps decided to repay Peters’ generosity by robbing him. Phelps met with

      with Martell Anderson (“Anderson”), MJoseph1 Basford (“Basford”), and

      defendant Trevon Walker (“Walker”) at the home of Walker’s cousin. Walker,


      1
          This is how Basford’s first name is spelled in the transcript.


      Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 2 of 18
      who had known Anderson since elementary school, approached Anderson and

      informed him that he needed help with a robbery. Walker recruited Basford

      because the group needed a baseball bat to carry out their plan, and Walker

      knew that Basford carried a baseball bat. Ultimately, the group decided that

      Phelps would trick Peters into letting him in the house on the pretense that

      Phelps needed to shower. Phelps would leave the back door unlocked as he

      went in the home, allowing the other three to enter the home to incapacitate

      Peters and steal items from the home.


[6]   On November 7, 2012, Walker, Phelps, Basford, and Anderson went to Peters’s

      home. Phelps went in the main door and opened the back door to the basement

      for the others to enter, where they further formulated their plan. Phelps called

      Peters into the basement, where Basford struck him with a glass milk bottle.

      Although Peters fell down, he was still conscious. Phelps initially acted as if he

      was not part of the robbery. After Peters fell down, Anderson and Walker

      started to punch him, and then Anderson, Walker, and Basford began to kick

      him. They then went upstairs and took jewelry and Peters’s wallet, which

      contained his credit cards.

[7]   Phelps, who had apparently remained downstairs, informed the others that

      Peters was getting back up. The others then returned to the basement, and

      Walker struck Peters in the head and abdomen with Basford’s baseball bat.

      Anderson then took the bat and began to beat Peters. When Peters attempted to

      rise on one knee, Anderson continued the beating until Peters fell back down to

      the ground. Basford took a rifle that was hanging on the basement wall, and

      Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 3 of 18
      Walker took the keys from Peters’s pocket. As they prepared to leave, Phelps

      took bleach, grabbed Peters by the face, and poured bleach on his face and

      down his throat. Phelps also turned on all of the gas burners on Peters’s stove,

      apparently hoping to blow up the house in a natural gas explosion.

[8]   Walker, Anderson, and Basford then entered Peters’s car, and Walker drove

      them away from the scene, while Phelps left in the other direction. Walker,

      Anderson, and Basford first drove to LaPorte, where they disposed of the bat.

      They then went to Basford’s home in Lakeland, so he could change clothes.

      Ultimately, they returned to Walker’s cousin’s house, where they had initially

      planned the robbery, and the others changed their clothes, too. Phelps

      eventually returned to Walker’s cousin’s home, as well. Walker took Peters’s

      car and left.


[9]   Peters died as a result of the injuries he sustained during the beating. The blood

      stains in the basement indicated that he attempted to rise after his beating before

      ultimately collapsing near the furnace and succumbing to his injuries. The post-

      mortem examination of Peters’s body revealed that he had sustained at least

      eleven lacerations to his face and head as a result of blunt-force trauma. He also

      had numerous blunt-force injuries and contusions on the rest of his body,

      especially his chest. He also suffered from chemical burns on his chest as a

      result of the bleach. Peters’s lower back also sustained severe damage, which

      had two parallel contusions that could have been caused by a long, linear object

      such as a baseball bat. Peters had brain contusions, a fractured skull, and brain

      hemorrhaging. The cause of his death was blunt-force injuries to his head.

      Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 4 of 18
[10]   Peters’s cousin Kip Piper (“Piper”) co-owned a restaurant with Mike Howard

       (“Howard”), and the two were also partners with Peters in the sandwich and ice

       cream shop. On the afternoon of November 7, 2012, Peters was supposed to be

       at the Main Street Theater to open it for auditions. When Peters did not show,

       someone called the restaurant. This prompted Howard to telephone Peters, but

       Peters did not pick up. Howard then attempted to reach Peters at the theater to

       no avail. The next morning, Howard decided to stop by Peters’s home on his

       way to Michigan.


[11]   When Howard pulled up to Peters’ home the following morning, he saw that

       the lights and television were on but did not see Peters’s car. Howard knocked

       on the door, but no one answered. Howard also noticed the smell of natural gas

       coming from the house. Concerned with Peters’s welfare, Howard called the

       local hospital to see if Peters had been admitted. When he learned that Peters

       was not at the hospital, he telephoned Peters’ cousin Piper and asked him to

       check in on Peters.

[12]   Piper and his girlfriend then drove to Peters’s home to check on him. When

       they arrived, they too noticed that the lights and television were on. When no

       one answered the door, they went around to the basement door and found it

       unlocked. They entered and saw the house had been ransacked and blood on

       the floor. They then called 911 and waited for the police to arrive.


[13]   The police arrived and entered the home. They too saw blood smeared on the

       floor and noticed that the burners on the gas stove had been turned on but were


       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 5 of 18
       not lit. They found Peters’s body near the furnace. Later that afternoon, the

       police located Peters’ stolen car only a few blocks away from his house. The

       police kept watch over the car to see if anyone would access it. Eventually,

       Walker entered the car with his cousin and drove away. When the police tried

       to stop the vehicle, Walker led them on a short high-speed chase before

       crashing the car in a wooded area and fleeing on foot. Walker was soon

       apprehended and detained by the police. Walker had Peters’s mobile phone on

       him when detained, and blood stains on the floor mats of Peters’s car contained

       Peters’s blood.


[14]   The police then interviewed Walker, who initially claimed that he received the

       car from Phelps, who claimed to have bought the car. He then told the police

       that Phelps and Anderson told him they took the car from “the old man.” Ex.

       Vol., State’s Ex. 394. Walker then claimed that Phelps had told him where to

       find the car, and he retrieved it. Walker denied having gone inside Peters’ home

       and stated that he did not know that Peters was dead until the police told him

       so.


[15]   On November 9, 2012, the State charged Walker as follows: Count I, murder;

       Count II, felony murder; and Count III, Class A felony robbery. The State

       subsequently amended the charging information to add Count IV, Class D

       felony auto theft. A jury trial was held from May 26 to June 2, 2015. At the

       conclusion of the State’s case-in-chief, Walker moved for a judgment on the

       evidence, which the trial court denied. Walker then rested his case without



       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 6 of 18
       presenting any evidence. The jury found Walker not guilty on Count I but

       guilty on the remaining counts.

[16]   At the August 7, 2015, sentencing hearing, the trial court “merged” the robbery

       conviction with the felony murder conviction and sentenced Walker to sixty

       years for the felony murder conviction, with three years suspended to

       probation. The trial court imposed a three-year sentence on the auto theft

       conviction, to be served consecutively to the sentence on the felony murder

       conviction. Thus, Walker was sentenced to an aggregate term of sixty-three

       years, with three years suspended to probation. Walker now appeals.


                                     I. Judgment on the Evidence

[17]   Walker first argues that the trial court erred in denying his motion for judgment

       on the evidence. A judgment on the evidence, also known as a directed verdict,

       is governed by Indiana Trial Rule 50(A), which provides in relevant part:


               Where all or some of the issues in a case tried before a jury or an
               advisory jury are not supported by sufficient evidence or a verdict
               thereon is clearly erroneous as contrary to the evidence because
               the evidence is insufficient to support it, the court shall withdraw
               such issues from the jury and enter judgment thereon or shall
               enter judgment thereon notwithstanding a verdict. A party may
               move for such judgment on the evidence.


[18]   When a defendant moves for a directed verdict or judgment on the evidence,

       the trial court must grant the motion only if: (1) the record is devoid of evidence

       on one or more elements of the offense; or (2) the evidence presented is without

       conflict and subject to only one inference, which is favorable to the defendant.

       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 7 of 18
       Pavlovich v. State, 6 N.E.3d 969, 980 (Ind. Ct. App. 2014), trans. denied. On

       appeal, our review of the denial of a motion for directed verdict or judgment on

       the evidence is essentially the same as review of a claim of insufficient evidence

       to support a conviction. Id. (citing Edwards v. State, 862 N.E.2d 1254, 1262 (Ind.

       Ct. App. 2007), trans. denied).2 Accordingly, we will neither reweigh evidence

       nor judge witness credibility. Id. Instead, we must consider only the evidence

       supporting the conviction and any reasonable inferences to be drawn therefrom,

       and we will affirm if substantial evidence of probative value exists from which a

       reasonable trier of fact could have concluded beyond a reasonable doubt that

       the defendant was guilty of the charged crime. Id. A defendant’s motion for

       judgment on the evidence should not be granted if the State presents a prima

       facie case. Garcia v. State, 979 N.E.2d 156, 158 (Ind. Ct. App. 2012).


[19]   In the present case, Walker was convicted of felony murder based on Peters’s

       death during the robbery. “Felony murder” is a term used to describe a crime

       punishable as murder under Indiana Code subsections 35-42-1-1(2) and (3), but

       where the defendant did not necessarily intentionally or even recklessly kill the

       victim, or may not have been the killer at all. Pittman v. State, 885 N.E.2d 1246,

       1258 (Ind. 2008). To convict Walker of felony murder, the State was required to

       prove beyond a reasonable doubt only that the defendant “kill[ed] another



       2
         In his reply brief, Walker claims that the standard of review for sufficiency of the evidence and a motion for
       judgment on the evidence are “inherently different.” Appellant’s Reply Br. p. 2. To the contrary, our supreme
       court has directly stated that “[t]he standard of review for a denial of a Motion for Judgment on the Evidence
       and for a challenge of insufficiency of the evidence is the same.” Jones v. State, 472 N.E.2d 1255, 1259 (Ind.
       1985). See also Pavlovich, 6 N.E.3d at 980; Edwards, 862 N.E.2d at 1262.

       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016               Page 8 of 18
       human being while committing or attempting to commit . . . robbery[.]” Ind.

       Code § 35-42-1-1(2).

[20]   This statute does not restrict “felony murder” solely to instances in which the

       defendant is the killer. Layman v. State, 42 N.E.3d 972, 977 (Ind. 2015) (citing

       Palmer v. State, 704 N.E.2d 126 (Ind. 1999)). The statute may equally apply

       when, in committing any of the designated felonies, the defendant contributes

       to the death of any person. Palmer, 704 N.E.2d at 126. Where a defendant

       reasonably should have foreseen that his felonious conduct would likely create

       a situation which would expose another to the danger of death, the creation of

       such dangerous situation is an “intermediary, secondary, or medium” in

       effecting or bringing about the death of the victim, and the defendant may be

       held accountable. Id. (citing Shackles v. State, 684 N.E.2d 201, 205 (Ind. Ct.

       App. 1997)); accord Jenkins v. State, 726 N.E.2d 268, 269 (Ind. 2000). Thus, to

       establish guilt pursuant to the felony murder statute, the State need not prove

       the intent to kill, but only the intent to commit the underlying felony. Luna v.

       State, 758 N.E.2d 515, 517 (Ind. 2001).


[21]   Here, Walker claims that no evidence exists that he was even at the scene of the

       crime and that, even if he participated in the robbery, no evidence suggests that

       he could have reasonably foreseen that his involvement would result in the

       mediate or immediate cause of Peters’ death. Both of these claims are without

       merit.




       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 9 of 18
[22]   First, evidence from which a reasonable jury could conclude beyond a

       reasonable doubt that Walker was at the scene of the crime is in the record.

       Both Anderson and Basford testified that Walker was there and participated in

       both the robbery and beating of Peters. Walker does not deny this but claims

       that these witnesses’ testimonies are not worthy of credit because of various

       inconsistencies and because Basford had previously testified under oath that

       Walker was not present. These arguments, however, are nothing more than

       request that we reweigh the evidence and judge the credibility of these

       witnesses, which is beyond our role as an appellate court. See Pavlovich, 6
N.E.3d at 980. These arguments were better presented to the jury.3 Based on the

       testimony of Anderson and Basford, a reasonable jury could have concluded

       that Walker was at the scene of the crime and participated in the robbery; thus,

       the trial court properly denied Walker’s motion for judgment on the evidence to

       the extent he claimed that no evidence suggests he was at the scene of the

       crime.

[23]   The same is true with regard to Walker’s claim that no evidence indicates that

       he should have reasonably foreseen that his participation in the robbery would

       result in the mediate or immediate cause of Peters’s death. A rational jury could

       conclude that Walker reasonably should have foreseen that four men robbing a




       3
         In fact, Walker’s trial counsel did impeach the credibility of both of these witnesses through their
       inconsistent statements and their desire to curry favor with the State by pleading guilty and implicating
       Walker. However, the jury rejected these claims, and we will not disturb the jury’s verdict on appeal.

       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016              Page 10 of 18
       sixty-nine-year-old retiree and beating him with a bat could result in the victim’s

       death.

[24]   Because sufficient evidence was presented from which a reasonable jury could

       conclude that Walker was guilty beyond a reasonable doubt, the trial court

       properly denied his motion for judgment on the evidence. See Lichti v. State, 827
N.E.2d 82, 93 (Ind. Ct. App. 2005) (affirming defendant’s conviction for felony

       murder even though victim’s precise cause of death was impossible to

       determine where defendant kidnapped an elderly victim who had heart

       problems, bound him with duct tape, forced him to record a ransom message,

       and dumped him in a cornfield where his body was later found), trans. granted,

       summarily aff’d in relevant part, 835 N.E.2d 478 (Ind. 2005); Kelly v. State, 813
N.E.2d 1179, 1183 (Ind. Ct. App. 2004) (affirming defendant’s conviction for

       felony murder where defendant and her cohorts planned to rob victim and force

       her to walk home naked, then abducted and brutally beat victim and took her

       personal belongings before one of the cohorts shot the victim), trans. denied.


                                         II. Appellate Rule 7(B)

[25]   Walker also claims that his aggregate sentence of sixty-three years is

       inappropriate. Pursuant to Indiana Appellate Rule 7(B), we may revise a

       sentence otherwise authorized by statute if, “after due consideration of the trial

       court’s decision, [we] find that the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.” Although we have the

       power to review and revise sentences, the principal role of our review should be

       to attempt to level the outliers, and identify some guiding principles for trial
       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 11 of 18
       courts and those charged with improvement of the sentencing statutes, but not

       to achieve what we perceive to be a “correct” result in each case. Fernbach v.

       State, 954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011), trans. denied (citing Cardwell

       v. State, 895 N.E.2d 1219, 1225 (Ind. 2008)).


[26]   As an appellate court, “we must and should exercise deference to a trial court’s

       sentencing decision, both because Rule 7(B) requires us to give ‘due

       consideration’ to that decision and because we understand and recognize the

       unique perspective a trial court brings to its sentencing decisions.” Stewart v.

       State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007). The question under Appellate

       Rule 7(B) is not whether another sentence is more appropriate; instead, the

       question is whether the sentence imposed is inappropriate. Fonner v. State, 876
N.E.2d 340, 344 (Ind. Ct. App. 2007). The advisory sentence is the starting

       point our General Assembly has selected as an appropriate sentence for the

       crime committed in assessing the nature of the offense. Anglemyer v. State, 868
N.E.2d 482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. It is the

       defendant’s burden on appeal to persuade us that the sentence imposed by the

       trial court is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[27]   The advisory sentence for felony murder is fifty-five years, with a minimum

       sentence of forty-five years and a maximum sentence of sixty-five years. See Ind.

       Code § 35-50-2-3. Walker was also convicted of Class D felony auto theft. The

       advisory sentence for a Class D felony is one and one-half years, with a

       minimum sentence of one-half year and a maximum sentence of three years.

       Thus, Walker faced a minimum sentence of fifty-five years and a maximum

       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 12 of 18
       sentence of sixty-eight years. The trial court imposed a sentence of sixty-three

       years, which is above the advisory sentence but below the maximum sentence.

       With this in mind, we address Walker’s claim that this sentence is

       inappropriate.

[28]   The nature of the instant offense is particularly disturbing. Walker and his

       cohorts planned together to rob an elderly retiree who had done nothing other

       than offer Phelps a temporary place to live. Walker actively participated in the

       robbery and beating of Peters, hitting him in the head and abdomen with a

       baseball bat. After the others mercilessly beat Peters, Walker took the keys from

       his pocket and stole his car. Walker left Peters to die, beaten, tortured with

       bleach, and in a house filling with natural gas. The nature of the offense does

       nothing to persuade us that Walker’s sixty-three-year sentence is inappropriate.


[29]   Walker also complains that his acquittal on the murder charges means that he

       should not be held fully responsible for Peters’s death, noting that Anderson

       beat Peters more severely. However, the fact that the jury acquitted Walker of

       intentional murder plays no role in our analysis. See Beattie v. State, 924 N.E.2d
643, 649 (Ind. 2010) (holding that “verdicts in criminal cases are not subject to

       appellate review on grounds that they are inconsistent, contradictory, or

       irreconcilable.”). More importantly, Walker was not a passive participant in

       Peters’s death. He recruited Anderson and Basford to assist with the robbery.

       Indeed, he recruited Basford because he knew that Basford had a baseball bat

       that could be used in the robbery. Again, Walker actively participated in the

       beating of Peters, hitting him in the head and abdomen with a bat.

       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 13 of 18
[30]   Considering the character of the offender, we recognize that this is Walker’s

       first criminal conviction, and his history of juvenile delinquency consisted only

       of truancy. We further acknowledge that Walker was only seventeen years old

       at the time of the instant offense. In this regard, our supreme court has

       explained:


               Sentencing considerations for youthful offenders—particularly
               for juveniles—are not coextensive with those for adults. See Miller
               v. Alabama, ––– U.S. –––, 132 S. Ct. 2455, 2469 (2012) (requiring
               the sentencing judge to “take into account how children are
               different, and how those differences counsel against irrevocably
               sentencing them to a lifetime in prison” (footnote omitted)).
               Thus, both at initial sentencing and on appellate review it is
               necessary to consider an offender’s youth and its attendant
               characteristics.


       Brown v. State, 10 N.E.3d 1, 6-7 (Ind. 2014); see also Fuller v. State, 9 N.E.3d 653,

       657 (Ind. 2014) (quoting Brown, 10 N.E.3d at 6-7).


[31]   As recognized in Brown and Fuller, our supreme court “has not been hesitant to

       reduce maximum sentences for juveniles convicted of murder.” Id. at 7.

       However, here, Walker’s sixty-three-year sentence, with three years thereof

       suspended to probation, was not the maximum sentence possible, nor does it

       “forswear [] altogether the rehabilitative ideal.” Id. (quoting Miller, 132 S. Ct. at




       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 14 of 18
       2465). In fact, if Walker receives Class 1 credit while incarcerated, his earliest

       possible release date would be 2042, when he his forty-seven years old.4

[32]   This is in contrast to Brown, where the court held that a 150-year sentence was

       effectively a life sentence and was inappropriate given the defendant’s age of

       sixteen at the time the murder was committed. 10 N.E.3d at 7. It is also in

       contrast to Fuller, where the court held that the 150-year sentence imposed on

       Brown’s co-defendant Fuller, who was only fifteen years old at the time of the

       murder, was also inappropriate.5 9 N.E.3d at 659.


[33]   Walker also cites to Evans v. State, 725 N.E.2d 850 (Ind. 2000), in support of his

       claim that his sentence is inappropriate in light of his age. However, in that

       case, the defendant received a maximum fifty-year sentence for his Class A

       felony conviction. Id. at 850. Our supreme court revised this sentence due to the

       defendant’s young age at the time of the crime (nineteen), and due to the

       relatively innocuous nature of his crime (a controlled drug buy). In contrast,

       here, Walker was not given the maximum sentence, and the nature of his crime




       4
         See http://www.in.gov/apps/indcorrection/ofs/ofs?lname=walker&fname=trevon&search1.x=0&search1.y=0
       (indicating that Walker’s earliest possible release date is December 25, 2042).
       5
         Moreover, in both Brown and Fuller, which involved the same murder, the crime was “not particularly
       heinous,” which is stark contrast to the brutal murder of Peters. See Fuller, 9 N.E.3d at 659 (quoting Brown, 10
N.E.3d at 5. Also, in these cases, our supreme court revised Brown’s sentence to eighty years and Fuller’s
       sentence to eighty-five years. See Brown, 10 N.E.2d at 8; Fuller 9 N.E.3d at 659. Even these revised sentences
       are more severe than Walker’s sentence.

       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016              Page 15 of 18
       is particularly heinous — the brutal, unnecessary, and senseless beating death of

       an elderly retiree.6

[34]   It is also quite noteworthy that the trial court found that Walker showed no

       remorse for his crimes. Although a court may not enhance a sentence for a

       defendant consistently maintaining his innocence if the defendant does so in

       good faith, a court may consider the defendant’s lack of remorse. Cox v. State,

       780 N.E.2d 1150, 1158 (Ind. Ct. App. 2002). “A lack of remorse is displayed by

       a defendant when he displays disdain or recalcitrance, the equivalent of ‘I don’t

       care.’ This is distinguished from the right to maintain one’s innocence, i.e., ‘I

       didn’t do it.’” Id. Here, the trial court specifically noted Walker’s lack of

       remorse, not his maintenance of his innocence, which is proper and indicative

       of Walker’s character.


[35]   Walker also argues that his sentence is inappropriate because his actions were

       less egregious than those of Anderson and Basford, who who received more

       lenient sentences through plea agreements. This argument of comparative

       sentencing is inapposite, as we are concerned here only with the nature of




       6
         We also find Walker’s citation to Merlington v. State, 814 N.E.2d 269 (Ind. 2004), to be unavailing. That case
       was decided under the pre-Anglemyer presumptive sentencing regime, under which our supreme court held
       that that the trial court had improperly weighed the aggravating and mitigating circumstances. Id. at 273.
       However, under the now-effective advisory sentencing scheme, we no longer review a trial court’s weighing
       of aggravating and mitigating circumstance. See Anglemyer, 868 N.E.2d at 491.

       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016              Page 16 of 18
       Walker’s offenses, and we need not compare them with those of his co-

       defendants. See Dennis v. State, 908 N.E.2d 209, 214 (Ind. 2009).7


[36]   In summary, considering the brutal nature of the offense and Walker’s

       character as evidenced by his active participation in the planning and execution

       of the crime, we conclude that, despite Walker’s young age at the time of the

       offense, his aggregate sentence of sixty-three years with three years thereof

       suspended to probation is not inappropriate.


                                                      Conclusion

[37]   The State presented evidence sufficient to establish that Walker was present at

       the scene of the crime and actively participated in the brutal beating death of a

       sixty-nine-year-old retired school teacher who had done nothing other than

       attempt to help one of Walker’s friends. Walker helped plan the robbery,

       recruited others to assist in the robbery, and struck Peters with a baseball bat.

       Although Walker was only seventeen years old at the time of the crime, his

       sentence of sixty years executed and three suspended to probation does not

       foreclose the possibility of his rehabilitation. Under these facts and

       circumstances, Walker has not shown that his sentence is inappropriate.




       7
         Moreover, both Anderson and Basford pleaded guilty to Class A felony robbery, for which the sentencing
       range is twenty to fifty years. See Ind. Code § 35-50-2-4. Thus, it is no surprise that their sentences would be
       shorter than Walker’s, who went to trial and was convicted of the more serious crime of felony murder. We
       further note that Walker’s sentence is less than that of the remaining participant in the murder, Phelps. This
       court recently affirmed Phelps’s sixty-five-year sentence for murder and remanded with instructions to
       impose an aggregate sentence of seventy-three years after vacating his other convictions on double jeopardy
       grounds. See Phelps v. State, No. 46A03-1501-CR-23, slip op. at 11-12 (Ind. Ct. App. Nov. 15, 2015).

       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016                Page 17 of 18
[38]   Affirmed.


       Vaidik, C.J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A04-1509-CR-1413 | June 27, 2016   Page 18 of 18